              Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 1 of 12 Page ID #:7696



                              1 Lawrence B. Steinberg (State Bar No. 101966)
                                 LSteinberg@buchalter.com
                              2 BUCHALTER,      A Professional Corporation
                                1000 Wilshire Boulevard, Suite 1500
                              3 Los Angeles, CA 90017-2457
                                Telephone: (213) 891-0700
                              4 Facsimile: (213) 896-0400
                              5 Hervé Gouraige (admitted pro hac vice)
                                  hgouraige@sillscummis.com
                              6 SILLS CUMMIS & GROSS P.C.
                                One Riverfront Plaza
                              7 Newark, New Jersey 07102-5400
                                Telephone: (973) 643-5989
                              8 Facsimile: (973) 643-6500
                          9 Attorneys for defendants CHARLES C. LIU
                            and XIN WANG a/k/a LISA WANG
                         10
                         11
                                                      UNITED STATES DISTRICT COURT
                         12
                                                    CENTRAL DISTRICT OF CALIFORNIA
                         13
                         14 SECURITIES AND EXCHANGE                      )   Case No. SACV 16-00974 CJC (AGRx)
                            COMMISSION,                                  )
                         15                                              )   NOTICE OF MOTION AND MOTION
                                       Plaintiff,                        )   OF DEFENDANTS CHARLES C. LIU
                         16                                              )   AND XIN WANG TO STAY
                                 vs.                                     )   ISSUANCE OF FINAL JUDGMENT
                         17                                              )   REGARDING NET PROFITS
                            CHARLES C. LIU; XIN WANG a/k/a               )   DISGORGEMENT AND
                         18 LISA WANG; PACIFIC PROTON                    )   DETERMINATION OF JOINT-AND-
                            THERAPY REGIONAL CENTER,                     )   SEVERAL LIABILITY PENDING
                         19 LLC; PACIFIC PROTON EB-5 FUND,               )   DECISION BY NINTH CIRCUIT ON
                            LLC; and BEVERLY PROTON                      )   APPEAL OF ASSET FREEZE;
                         20 CENTER, LLC f/k/a LOS ANGELES                )   MEMORANDUM OF POINTS AND
                            COUNTY PROTON THERAPY,                       )   AUTHORITIES; DECLARATION OF
                         21 LLC,                                         )   HERVE GOURAIGE
                                                                         )
                         22                  Defendants.                 )   Date: March 29, 2021
                                                                         )   Time: 1:30 p.m.
                         23                                              )   Courtroom: 9B
                                                                         )
                         24                                              )
                         25
                         26
                         27
                         28
      BUCHALTER
A PROFE SSIONAL CORPORATION
       LOS ANGELES                  DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
 44472806_2.DOCX
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
                                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
              Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 2 of 12 Page ID #:7697



                              1 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
                              2        PLEASE TAKE NOTICE that on March 29, 2021 at 1:30 p.m., or as soon
                              3 thereafter as the matter may be heard, in the above-entitled court, before the
                              4 Hon. Cormac J. Carney, in Courtroom 9B of the United States District Court
                              5 located at 411 West Fourth Street, Santa Ana, California 92701-4516, defendants
                              6 CHARLES C. LIU (“Liu”) and his wife, XIN WANG, a/k/a LISA WANG
                              7 (“Wang”) (collectively “Defendants”) will and hereby do move to stay issuance of
                              8 final judgment regarding net profits disgorgement and determination of joint-and-
                              9 several liability pending decision by the Ninth Circuit of Defendants’ appeal of the
                          10 December 8, 2020 preliminary injunction granting an asset freeze.
                          11           This motion is based upon the accompanying Memorandum of Points and
                          12 Authorities in Support of Defendants’ Motion to Stay; the Declaration of Hervé
                          13 Gouraige; the filings and records in this action; the Court’s Order of February 19,
                          14 2021 (Dkt. 311); matters of which the Court may take judicial notice, as well as any
                          15 other matters or argument as may be allowed at the time of the hearing on this
                          16 matter; and any other evidence or argument that the Defendants may present in
                          17 support of the motion.
                          18           This motion is made following the conference of counsel pursuant to
                          19 Local Rule 7-3, which took place on January 29, 2021.
                          20           DATED: March 1, 2021
                          21                                     Respectfully submitted,
                          22                                     SILLS CUMMIS & GROSS P.C.
                          23
                          24                                     By         /s/ Hervé Gouraige
                                                                            Hervé Gouraige
                          25                                          Attorneys for defendants CHARLES C. LIU
                                                                      and XIN WANG a/k/a LISA WANG
                          26
                          27
                          28
      BUCHALTER                     DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                           (ii)
              Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 3 of 12 Page ID #:7698



                              1                              BUCHALTER, A Professional Corporation
                              2
                              3                              By         /s/ Lawrence B. Steinberg
                                                                        Lawrence B. Steinberg
                              4                                   Attorneys for defendants CHARLES C. LIU
                                                                  and XIN WANG a/k/a LISA WANG
                              5
                              6
                              7
                              8
                              9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER                   DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                        DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                           PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                      (iii)
              Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 4 of 12 Page ID #:7699



                              1                                          TABLE OF CONTENTS
                              2 I.       INTRODUCTION ........................................................................................... 1
                              3 II.      LEGAL STANDARD ..................................................................................... 3
                              4 III.     ARGUMENT .................................................................................................. 4
                              5          A.       Success on the Merits............................................................................ 4
                              6          B.       Absent a Stay, Liu and Wang Would Suffer Irreparable Injury ........... 5
                              7          C.       No Harm to the SEC or the Public if a Stay is Granted ........................ 5
                              8 IV.      CONCLUSION ............................................................................................... 6
                              9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER                       DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                            DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                               PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                                         (iv)
              Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 5 of 12 Page ID #:7700



                              1                                         TABLE OF AUTHORITIES
                                                                                                                                              PAGE
                              2 CASES
                              3 Grupo Mexicano de Desarollo, S.A. v. All. Bond Fund, Inc.,
                                   527 U.S. 308 (1999) .............................................................................................. 5
                              4
                                Guifu Li v. A Perfect Franchise, Inc.,
                              5    No. 5:10-CV-01189-LHK, 2011 WL 2293221
                                   (N.D. Cal. June 8, 2011) ........................................................................................ 3
                              6
                                Hilton v. Braunskill,
                              7    481 U.S. 770 (1987) .......................................................................................... 3, 5
                           8 Kidder, Peabody & Co. v. Maxus Energy Corp.,
                                925 F.2d 556 (2d Cir. 1991) .................................................................................. 5
                           9
                             Leiva-Perez v. Holder,
                          10    640 F.3d 962 (9th Cir. 2011) ......................................................................... 3, 4, 5
                          11 Liu v. SEC,
                                140 S. Ct. 1936 (2020) .......................................................................................... 1
                          12
                             Nken v. Holder,
                          13    556 U.S. 418 (2009) .............................................................................................. 3
                          14 SEC v. Liu, et. al.,
                                754 F.App’x 505 (9th Cir. 2020) ........................................................................... 1
                          15
                             U.S. Commodity Futures Trading Comm’n v. S. Tr. Metals, Inc.,
                          16    No. 14-22739-CIV, 2017 WL 2875427 (S.D. Fla. May 15, 2017) ....................... 4
                          17 Virginian R. Co. v. United States,
                                272 U.S. 658 (1926) .............................................................................................. 3
                          18
                          19
                                  STATUTES
                          20
                                  Federal Rules of Civil Procedure, Rule 62(c) ........................................................ 2, 3
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER                        DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                             DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                                PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                                           (v)
            Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 6 of 12 Page ID #:7701



                              1                 MEMORANDUM OF POINTS AND AUTHORITIES
                              2         Defendants CHARLES C. LIU (“Liu”) and XIN WANG, a/k/a LISA WANG
                              3 (“Wang”) (collectively, “Defendants”) respectfully submit this memorandum of
                              4 points and authorities in support of their motion to stay issuance of final judgment
                              5 regarding net profits disgorgement and determination of joint-and-several liability
                              6 pending decision by the Ninth Circuit of Defendants’ appeal of the December 8,
                              7 2020 preliminary injunction granting an asset freeze.
                              8
                              9 I.      INTRODUCTION
                        10              On May 31, 2016, this Court issued a temporary restraining order (TRO)
                        11 restraining, among other things, the assets of Liu and Wang. On October 17, 2016,
                        12 this Court issued an Amended and Restated Preliminary Injunction that continued
                        13 the May 31, 2016 asset freeze. On April 21, 2017, the district court granted the
                        14 SEC’s motion for summary judgment, and a final judgment and permanent
                        15 injunction was issued. Liu and Wang appealed, and the Ninth Circuit affirmed.
                                                                                           1
                        16 SEC v. Liu, et al., 754 F.App’x 505 (9th Cir. 2020). (Dkt. 287). Thereafter, Liu
                        17 and Wang sought certiorari to the Supreme Court only to challenge the district
                        18 court’s calculation of the disgorgement award.
                        19              On June 22, 2020, the Supreme Court vacated the judgment and remanded
                        20 for further proceedings regarding the disgorgement award to the SEC. Liu v. SEC,
                        21 140 S. Ct. 1936, 1950 (2020). On remand, this Court must determine whether (and,
                        22 if so, how much) net profits separately accrued to Liu and Wang after legitimate
                        23 business expenses are deducted from gross receipts, whether they can be held
                        24 jointly-and-severally liable, determine the amount of net profits disgorgement to be
                        25 granted as restitution to victims, and ensure that total disgorgement does not exceed
                        26
                                        1
                                   “Dkt.” Refers to documents entered in the district court docket. Page
                        27 citations are to the CM/ECF paginations. “DktEntry” refers to the Court of Appeals
                           docket.
                        28
      BUCHALTER
A PROFE SSIONAL CORPORATION
       LOS ANGELES                   DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
 44472806_2.DOCX                           DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
                                              PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
             Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 7 of 12 Page ID #:7702



                              1 net profits. This Court has scheduled discovery and briefing on these issues, and if
                              2 necessary, a June 7, 2021 evidentiary hearing. (Dkt. 311.)
                              3        On November 9, 2020, the SEC sought a ruling that the interlocutory asset
                              4 freeze ordered by the May 31, 2016 TRO and incorporated into the October 17,
                              5 2016 Amended and Restated Preliminary Injunction either remain in effect or be
                              6 continued through a further order of this Court. On December 8, 2020, this Court
                              7 entered an order granting the SEC’s motion and issued a preliminary injunction
                              8 ordering the worldwide freeze of Liu and Wang’s assets. On December 22, 2020,
                              9 Liu and Wang appealed the interim asset-freeze. They moved to expedite the
                        10 appeal, which the SEC opposed, and the Court of Appeals denied the motion.
                        11 (DktEntry 19.) The appeal will be fully briefed on March 2, 2021.
                        12             In accordance with Rule 62(c) of the Federal Rules of Civil Procedure, Liu
                        13 and Wang move this Court to stay the issuance of a final judgment regarding net-
                        14 profits disgorgement, if any, earned by Liu and Wang, the amount of net-profits
                        15 disgorgement to be granted (if any) as restitution to investors, and whether Liu and
                        16 Wang can be held jointly-and-severally liable. The parties may proceed to complete
                        17 all fact and expert discovery and briefing of the issues as provided in the Court’s
                        18 February 19, 2021 Order.2
                        19             Defendants’ motion requests that the Court not hold an evidentiary hearing or
                        20 render final decision of the net-profits disgorgement and joint-and-several liability
                        21 issues until after the Court of Appeals has decided the pending appeal. A decision
                        22 by the appellate court will provide guidance to the district court in deciding the
                        23 issues being litigated in this Court. If the Court decides those issues before an
                        24 appellate ruling, the pending appeal will be rendered moot, and either party may
                        25
                        26             2
                                  After a Court of Appeals decision, the Court may afford the parties an
                        27 opportunity to submit further briefing before having a hearing or deciding the issues
                           pending before this Court.
                        28
      BUCHALTER                     DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                          2.
             Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 8 of 12 Page ID #:7703



                              1 seek appellate review of the Court’s final judgment. That would lead to
                              2 inefficiencies for both this Court and the Court of Appeals.
                              3 II.      LEGAL STANDARD
                              4          Under Fed.R.Civ.P. 62(c), the Court’s discretion is guided by four factors:
                              5                (1) whether the stay applicant has made a strong showing
                                               that he is likely to succeed on the merits; (2) whether the
                              6                applicant will be irreparably injured absent a stay; (3)
                                               whether issuance of the stay will substantially injure the
                              7                other parties interested in the proceeding; and (4) where
                                               the public interest lies.
                              8
                                  Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The third and fourth factors (i.e.,
                              9
                                  harm to the opposing party and weighing the public interest) merge when a
                        10
                                  government agency is the opposing party, such as in this case. Nken v. Holder,
                        11
                                  556 U.S. 418, 435 (2009); Leiva-Perez v. Holder, 640 F.3d 962, 970
                        12
                                  (9th Cir. 2011).
                        13
                                         “A stay is not a matter of right, even if irreparable injury might otherwise
                        14
                                  result.” Nken, 556 U.S. at 433 (citing Virginian R. Co. v. United States, 272 U.S.
                        15
                                  658, 672 (1926)). “It is instead ‘an exercise of judicial discretion,’ and ‘[t]he
                        16
                                  propriety of its issu[ance] is dependent upon the circumstances of the particular
                        17
                                  case.’” Id. (internal citations omitted). A court may accordingly “grant or deny a
                        18
                                  stay in accordance with its best judgment.” Guifu Li v. A Perfect Franchise, Inc.,
                        19
                                  No. 5:10-CV-01189-LHK, 2011 WL 2293221, at *2 (N.D. Cal. June 8, 2011).
                        20
                                  However, a flexible approach should be utilized when evaluating a stay. “In other
                        21
                                  words, although a stay pending appeal certainly has some functional overlap with
                        22
                                  an injunction, stays are typically less coercive and less disruptive than are
                        23
                                  injunctions.” Leiva-Perez, 640 F.3d at 966 (internal citations and quotations
                        24
                                  omitted).
                        25
                        26
                        27
                        28
      BUCHALTER                       DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                            DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                               PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                             3.
             Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 9 of 12 Page ID #:7704



                              1 III.    ARGUMENT
                              2         A.    Success on the Merits
                              3         “[T]o justify a stay, a petitioner must show, at a minimum, that she has a
                              4 substantial case for relief on the merits.” Leiva-Perez, 640 F.3d at 967–68. Such
                              5 requirement does not require that success is more likely than not. Id. Rather, there
                              6 are several ways to meet one’s burden of establishing the minimum quantum of
                              7 likely success on the merits, including a “reasonable probability,” a “fair prospect,”
                              8 “a substantial case on the merits,” or “serious legal questions are raised.” Id.
                              9 Defendants Liu and Wang have satisfied their burden with respect to the first
                        10 element for the reasons set forth below.
                        11              Liu and Wang have raised on appeal a substantial issue regarding the
                        12 standard for granting an asset freeze where, as here, the case involves claims for
                        13 (resolved) legal penalty and undetermined equitable disgorgement relief. The
                        14 penalty award alone cannot support the asset freeze. Liu and Wang are requesting
                        15 the Court of Appeals to settle the law in this Circuit in such cases by holding that
                        16 only the disgorgement award can support an asset freeze. That issue has not been
                        17 decided in this Circuit.
                        18              After the Supreme Court’s remand, what remains of the April 20, 2017
                        19 Judgment are the civil monetary penalty (“CMP”) award and final injunctive relief.
                        20 A CMP is a legal, not an equitable, remedy. See, U.S. Commodity Futures Trading
                        21 Comm’n v. S. Tr. Metals, Inc., No. 14-22739-CIV, 2017 WL 2875427, at *19 (S.D.
                        22 Fla. May 15, 2017), report and recommendation adopted, No. 14-22739-CIV, 2017
                        23 WL 3835692 (S.D. Fla. Sept. 1, 2017) (collecting cases) (“Unlike equitable
                        24 restitution, a civil monetary penalty has long been understood to be a legal remedy
                        25 because it merely constitutes the exchange of money damages.”). Therefore, as an
                        26 equitable remedy, the asset freeze must be tethered to the equitable remedy of
                        27 disgorgement, not the CMP. Without net profits, there can be no equitable
                        28
      BUCHALTER                     DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                            4.
                     Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 10 of 12 Page ID
                                                      #:7705


                              1 disgorgement, and without the availability of a disgorgement award in the final
                              2 judgment, there can be no asset-freeze
                              3         B.    Absent a Stay, Liu and Wang Would Suffer Irreparable Injury
                              4         Liu and Wang also satisfy the second factor under Hilton, namely that they
                              5 will suffer probable irreparable injury absent a stay. Leiva–Perez, 640 F.3d at 968.
                              6 If the stay is not granted, a status quo will not be maintained. See, Kidder, Peabody
                              7 & Co. v. Maxus Energy Corp., 925 F.2d 556, 565 (2d Cir. 1991) (finding that a
                              8 district court may grant injunctive relief after a proper notice of appeal has been
                              9 filed, but only when it is necessary to preserve the status quo pending the appeal).
                        10 Here, without a stay, the district court can issue final judgment as to a
                        11 determination of net profits and disgorgement of assets, thereby rendering the
                        12 appeal moot. See, Grupo Mexicano de Desarollo, S.A. v. All. Bond Fund, Inc.,
                        13 527 U.S. 308, 314 (1999) (“Generally, an appeal from the grant of a preliminary
                        14 injunction becomes moot when the trial court enters a permanent injunction,
                        15 because the former merges into the latter.”).
                        16              It is beyond dispute that rendering the appeal moot will cause Liu and Wang
                        17 irreparable injury. If the Court grants final judgment with disgorgement to the SEC,
                        18 mootness of a fully briefed appeal will cause Liu and Wang to reinitiate the
                        19 appellate process at additional costs and lead to inefficiencies for the courts to again
                        20 have to focus and decide the issues defendants have raised in the pending appeal. If
                        21 Liu and Wang ultimately prevail on the issues they have raised and no
                        22 disgorgement is properly awarded, their assets will have been restrained far longer
                        23 than necessary and they will have no remedy against the SEC for wrongful
                        24 injunction. The SEC is not required to post a security bond for an injunction.
                        25              C.    No Harm to the SEC or the Public if a Stay is Granted.
                        26              The third and fourth factors, considered together, also tip in favor of granting
                        27 Liu and Wang’s motion for a stay. The Court has made clear that any disgorgement
                        28
      BUCHALTER                     DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                            5.
                     Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 11 of 12 Page ID
                                                      #:7706


                              1 award must be restricted to net profits from wrongdoing but only after deducting
                              2 legitimate business expenses. Consequently, there is no harm to the SEC by
                              3 staying the district court’s final judgment as to the net profit and joint-and-several
                              4 liability issues. If the SEC can demonstrate that Liu and Wang likely earned net
                              5 profits, it can freeze assets in an amount that approximates the potential
                              6 disgorgement award until this Court enters final judgment on all issues in the case.
                              7         The public interest is served by ensuring that the asset freeze mirrors as
                              8 closely as possible the future disgorgement award by tethering the asset freeze to
                              9 the net profits, and thereby ensuring that the SEC does not have the capability of
                        10 depriving private persons of use of their property without meeting their burden
                        11 established by the Court, especially when there is no recourse against the SEC for
                        12 wrongful injunction.
                        13
                        14 IV.          CONCLUSION
                        15              Defendants Liu and Wang respectfully request that this Court grant their
                        16 motion to stay final judgment on the issues of net profits earned by Liu and Wang
                        17 (if any), the amount of net-profits disgorgement to be granted (if any), and whether
                        18 Liu and Wang can be held jointly-and-severally liable during the pendency of their
                        19 appeal.
                        20              DATED: March 1, 2021
                        21                                        Respectfully submitted,
                        22                                        SILLS CUMMIS & GROSS P.C.
                        23
                        24                                        By         /s/ Hervé Gouraige
                                                                             Hervé Gouraige
                        25                                             Attorneys for defendants CHARLES C. LIU
                                                                       and XIN WANG a/k/a LISA WANG
                        26
                        27
                        28
      BUCHALTER                     DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                          DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                             PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                            6.
                     Case 8:16-cv-00974-CJC-AGR Document 312 Filed 03/01/21 Page 12 of 12 Page ID
                                                      #:7707


                              1                              BUCHALTER, A Professional Corporation
                              2
                              3                              By         /s/ Lawrence B. Steinberg
                                                                        Lawrence B. Steinberg
                              4                                   Attorneys for defendants CHARLES C. LIU
                                                                  and XIN WANG a/k/a LISA WANG
                              5
                              6
                              7
                              8
                              9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
      BUCHALTER                   DEFENDANTS’ MOTION TO STAY ISSUANCE OF FINAL JUDGMENT REGARDING NET PROFITS
A PROFE SSIONAL CORPORATION
       LOS ANGELES
                                        DISGORGEMENT AND DETERMINATION OF JOINT-AND-SEVERAL LIABILITY
 44472806_2.DOCX                           PENDING DECISION BY NINTH CIRCUIT ON APPEAL OF ASSET FREEZE
                                                                       7.
